Citation Nr: 0932590	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing is of record and associated with the claims folder. 

In December 2006, the Board remanded the claim for further 
development. In August 2007, the Board reopened the claim and 
the issue of service connection for psoriasis was remanded 
for further development. 


FINDING OF FACT

There is no competent medical evidence of psoriasis in 
service or related to an incident in service. 


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service. 38 
U.S.CA. §§ 1110, 5107(West 2002); 38 C.F.R. §3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).  In this case, the required VCAA 
notification was provided in a letter issued in 
December 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran received notice consistent with Dingess in 
December 2006. However, since the preponderance of the 
evidence is against the claim for service connection, any 
appropriate disability rating and effective date to be 
assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, statements from the 
Veteran, private treatment records, VA treatment records, an 
internet article on psoriasis, and a VA medical opinion 
regarding the Veteran's claimed psoriasis. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

A hearing was offered, and the Veteran testified at a Travel 
Board hearing before the undersigned VLJ in July 2006. The 
Board therefore finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claim.




Service Connection 

The Veteran claims that service connection is warranted for 
psoriasis that he claims he sustained in service. He claims 
that he was treated for a heat rash condition in service, 
which he claims was psoriasis. He asserts he contracted 
psoriasis after taking antimalarial medications while in 
Vietnam. He states that these medications are known to cause 
psoriasis. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board provided the opinion that 
service connection was not warranted for psoriasis. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service medical records are devoid of findings, treatment, or 
diagnosis of psoriasis in service. Throughout 1967 while in 
Vietnam, the Veteran was seen complaining of heat rash. In 
September 1967, he was diagnosed with persistant milaria and 
was admitted to the hospital for six days for environmental 
reasons. Six days later, he was discharged back to duty. In 
December 1967, he was seen for worsening heat rash which 
increased with a shirt. He related that squad leaders had 
recently made a rule that the soldiers had to wear a shirt. 
He was given a medical excuse not to have to wear a shirt for 
30 days. Separation examination in January 1969 evaluated the 
skin as clinically normal. The January 1969 Report of Medical 
History indicated that the Veteran had milaria in 1967, 
treated, with no recurrence. 

After service, there are private medical records which show 
in August 1980 that the Veteran was treated for resolving 
psoriasis and folliculitis. 

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in July 2006. He testified that he took 
antimalarial medication while in Vietnam every Thursday prior 
to dining hall. He stated that he took these medications the 
entire time he was in Vietnam. The Veteran also testified 
that three weeks after he started taking the medication, he 
developed a rash, was put in the hospital, and was treated 
with malaria or heat rash. He indicated that after service, 
he was told that his condition was not heat rash, but 
psoriasis. He testified that the condition that he had in 
Vietnam was the same condition he had after service and still 
has, and that the condition has occurred in the same areas of 
the body. 

VA treatment records show the Veteran was treated for 
psoriasis. The medical records show ht the Veteran described 
his psoriasis began in service. The Veteran also submitted 
documentation from psoriasis.org that showed the connection 
between antimalarial drugs and psoriasis. 

Pursuant to the Board's August 2007 remand, the Veteran 
underwent a VA examination. The Veteran gave a history of 
taking antimalarial pills in 1967 every Thursday. He took the 
regimen for three months and developed psoriasis. The 
condition was described as constant with hyperpigmented scaly 
dry lesions, diffusely spread over his skin which he 
described as worse in the winter. At the time of the 
examination, the condition was present all over, but worse on 
the stomach and torso. In the prior 12 months, the Veteran 
had been treated for psoriasis, on a daily basis, with 
corticosteroids. The examiner indicated that it was at least 
as likely as not that the Veteran's psoriasis was caused by 
or a result of heat rash or antimalarial drugs. The examiner 
stated that no one knew exactly what caused psoriasis, but it 
was believed to have a genetic component. Antimalarial 
therapy had been shown among other medications to cause 
psoriasis. There was no suggestion, however, that a heat rash 
led to the Veteran's psoriasis. 

In March 2009, an addendum to the VA August 2008 examination 
report was provided by the same examiner and physician who 
signed the August 2008 examination report. The examiner 
stated that the Veteran's chart was reviewed on the date of 
the addendum and the diagnosis had become more complicated. 
The examiner stated that the Veteran was diagnosed in 1967 
with milaria, which is a painful heat rash. This was noted to 
be different from a diagnosis of malaria. Another note stated 
that he was treated for milaria. The examiner indicated that 
he did not see a prescription for an antimalarial drug, but 
would assume that this medication might be used preemptively 
since the Veteran traveled to Vietnam, however, the record 
did not support this. Based on information available to the 
examiner, including his claims folder, the examiner changed 
the previous medical assessment. The Veteran's condition has 
less than a 50 percent chance of being caused by antimalarial 
drugs. The examiner indicated that there were no positive 
smears for malaria, he did not see an actual schedule of 
antimalarial treatment in the record, the Veteran did have 
rashes and infection but these appeared to be heat rash and 
STD's, there was no diagnosis of malaria, and the Veteran's 
separation physical revealed no chronic complaints. There was 
no suggestion that a heat rash led to psoriasis. 

As for the claim for service connection for psoriasis, the 
medical evidence of record first showing treatment for 
psoriasis was in 1980,when private medical records showed 
resolving psoriasis and folliculitis. The VA medical 
treatment evidence shows that the Veteran has had ongoing 
treatment for psoriasis, but none of that treatment evidence 
shows the etiology of the psoriasis. 

The VA sought an opinion as to the etiology of the Veteran's 
psoriasis. An August 2008 decision was rendered, and a 
clarifying addendum was submitted. That evidence indicated, 
in pertinent part, that there were no positive smears for 
malaria, that although the Veteran did have rashes and 
infections in service, they appeared to be heat rash and STD. 
His separation physical revealed no chronic complaints and 
the examiner stated that it was less likely than not that the 
Veteran's psoriasis was a result of heat rash or antimalarial 
drugs. 

The only other indication that the Veteran's claimed 
psoriasis was incurred in service is the Veteran's statement 
of such. Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness. Falzone v. Brown, 8 Vet. App. 398 (1995). 
The Veteran can provide competent evidence of the location of 
his psoriasis and the symptoms thereof. As a layperson, 
however, he is not competent to provide an opinion that 
requires medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Veteran's own opinion and his theories do 
not constitute competent medical evidence in support of his 
claim for service connection for psoriasis, and thus carry no 
probative weight on the critical question in this matter of 
causation. Moreover, although the Veteran has submitted 
internet evidence indicative of antimalarial medications 
causing psoriasis, that evidence can not be specifically 
related to his specific condition, especially in light of the 
lack of positive smears of malaria in service and no evidence 
of psoriasis on separation examination or for many years 
thereafter. 

Of most import in this case is the medical evidence, rendered 
in the form of a medical opinion, when considering all of the 
evidence of record. As stated in the March 2009 addendum, the 
examiner, and physician co-signer, related that the lack of 
positive smears for malaria, the appearance of heat rash and 
infection in service, coupled with no diagnosis of malaria 
and no suggestion that a heat rash led to psoriasis, made 
that medical evidence much more probative than the Veteran's 
allegations that his psoriasis was caused by antimalarial 
medications in service. 

Based on those findings and the VA medical opinion with 
rationale, service connection for psoriasis is not warranted.


ORDER

Service connection for psoriasis is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


